Title: To Thomas Jefferson from William Findley, 2 February 1807
From: Findley, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Feby 2. 1807
                        
                        I have examined and could find no foundations for the report of an opposition in the assembly of Pennsylva
                                to permitting the public Road to pass, On the contrary a Bill
                            has passed the one Branch without opposition and probably both Houses before this time. They however think it strange that
                            after taking a Course to Brownsville which being continued would have gone through one of the most populous settlement to
                            the point of the greatest exportation on the Ohio, that it was changed to the west ground as so as be of least advantage to the Citizens, but do not therefore refuse their assent 
                  I am
                            with unfeigned esteem Sir, your obedt servt
                        
                            Wm Findley
                            
                        
                    